Case 3:19-cv-01255-LAB-KSC Document 50 Filed 12/03/19 PageID.458 Page 1 of 5



  1   Oscar Ramallo (Bar No. 241487)           Robert S. Brewer, Jr.
  2   Oscar.Ramallo@arnoldporter.com           United States Attorney
      ARNOLD & PORTER KAYE                     Ernest Cordero, Jr. (Bar No. 131865)
  3   SCHOLER LLP                              Assistant U.S. Attorney
  4   777 South Figueroa Street, 44th Floor    ernest.cordero@usdoj.gov
      Los Angeles, CA 90017                    Michael A. Garabed (Bar No 223511)
  5   Telephone: (213) 243-4000                Assistant U.S. Attorney
  6   Facsimile: (213) 243-4199                michael.garabed@usdoj.gov
                                               UNITED STATES ATTORNEY’S
  7   Attorney for Plaintiff                   OFFICE
  8   Kaji Dousa                               880 Front Street, Room 6293
                                               San Diego, CA 92101-8893
  9   [Additional counsel listed on            Telephone: (619) 546-7478/7703
 10   following page.]                         Facsimile: (619) 546-7751
 11                                            Attorneys for Federal Defendants
 12
 13                            UNITED STATES DISTRICT COURT

 14                      SOUTHERN DISTRICT OF CALIFORNIA

 15
      KAJI DOUSA,                                Case No. 19-cv-01255 (LAB)
 16
                                                 JOINT MOTION FOR ENTRY
 17                       Plaintiff,             OF PROTECTIVE ORDER
 18         v.
 19   U.S. DEPARTMENT OF HOMELAND
 20   SECURITY (“DHS”); U.S. IMMIGRATION
      AND CUSTOMS ENFORCEMENT
 21
      (“ICE”); U.S. CUSTOMS AND BORDER
 22   PROTECTION (“CBP”) KEVIN K.
      MCALEENAN, Acting Secretary of DHS;
 23
      MATTHEW T. ALBENCE, Acting Director
 24   of ICE; MARK A. MORGAN, Acting
      Commissioner of CBP; AND PETER
 25
      FLORES, Director of Field Operations for
 26   CBP, San Diego,
 27                       Defendants.
 28
Case 3:19-cv-01255-LAB-KSC Document 50 Filed 12/03/19 PageID.459 Page 2 of 5



  1   R. Stanton Jones (pro hac vice) (DC SBN 987088)
  2   Stanton.Jones@arnoldporter.com
      William C. Perdue (pro hac vice) (DC SBN 995365)
  3   William.Perdue@arnoldporter.com
  4   Christian D. Sheehan (pro hac vice) (DC 1045233)
      Christian.Sheehan@arnoldporter.com
  5   ARNOLD & PORTER KAYE SCHOLER LLP
  6   601 Massachusetts Ave., NW
      Washington, DC 20001
  7   Telephone: (202) 942-5000
  8   Facsimile: (202) 942-5999
  9   Ada Añon (pro hac vice) (NY 5030697)
 10   Ada.Anon@arnoldporter.com
      Leah J. Harrell (pro hac vice) (NY 5623335)
 11   Leah.Harrell@arnoldporter.com
 12   Neesha Chhina (pro hac vice) (NY 5726021)
      Neesha.Chhina@arnoldporter.com
 13   ARNOLD & PORTER KAYE SCHOLER LLP
 14   250 West 55th St.
      New York, NY 10019
 15   Telephone: (212) 836-8000
 16   Facsimile: (212) 836-8689
 17   Stephanie Llanes (pro hac vice) (NY SBN 5580014)
 18   Stephanie.Llanes@protectdemocracy.org
      THE PROTECT DEMOCRACY PROJECT, INC.
 19   222 Broadway, 19th Floor
 20   New York, NY 10038
      Telephone: (202) 579-4582
 21
 22   Anne Tindall (pro hac vice) (DC SBN 494607)
      Anne.Tindall@protectdemocracy.org
 23   THE PROTECT DEMOCRACY PROJECT, INC.
 24   2020 Pennsylvania Avenue NW, Suite # 163
      Washington, DC 20006
 25
      Telephone: (202) 579-4582
 26   Genevieve Nadeau (pro hac vice) (MA SBN 677566)
      Genevieve.Nadeau@protectdemocracy.org
 27
      Ben Berwick (pro hac vice) (MA SBN 679207)
 28
Case 3:19-cv-01255-LAB-KSC Document 50 Filed 12/03/19 PageID.460 Page 3 of 5



  1   Ben.Berwick@protectdemocracy.org
  2   THE PROTECT DEMOCRACY PROJECT, INC.
      15 Main Street, Suite 312
  3   Watertown, MA 02472
  4   Telephone: (202) 579-4582

  5   Attorneys for Plaintiff
  6   Kaji Dousa

  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:19-cv-01255-LAB-KSC Document 50 Filed 12/03/19 PageID.461 Page 4 of 5



  1
            Pursuant to Federal Rule of Civil Procedure 26(c) and this Court’s
  2
      November 22, 2019 Order (Dkt. 49), the parties respectfully move the Court to
  3
      enter the attached order governing the disclosure, use, and handling by the parties
  4
      of certain information and items produced and received in discovery in the above-
  5
      captioned action. In support of this motion, the parties state as follows:
  6
            1. In response to Plaintiff’s request for expedited discovery, Defendants
  7
      have produced documents and other materials containing confidential information.
  8
            2. The parties may exchange additional discovery requests that seek
  9
      documents or other information that is confidential.
 10
            3. To protect the confidentiality of such materials and information as much
 11
      as is practical during the litigation, the parties have conferred and agreed on a
 12
      procedure governing the use and disclosure of such information pursuant to
 13
      Federal Rule of Civil Procedure 26(c).
 14
            4. As the Court directed, the proposed stipulated protective order is based
 15
      on the Model Protective Order available on the Court’s website.
 16
            5. Accordingly, the parties respectfully request that the Court enter the
 17
      attached order.
 18
 19
      Dated: December 3, 2019           Respectfully submitted,
 20
                                           By: /s/ Oscar Ramallo
 21
 22                                     ARNOLD & PORTER KAYE SCHOLER LLP

 23                                        Oscar Ramallo
                                           Oscar.Ramallo@arnoldporter.com
 24                                        R. Stanton Jones (pro hac vice)
 25                                        Stanton.Jones@arnoldporter.com
                                           William C. Perdue (pro hac vice)
 26                                        William.Perdue@arnoldporter.com
 27                                        Ada Añon (pro hac vice)

 28
Case 3:19-cv-01255-LAB-KSC Document 50 Filed 12/03/19 PageID.462 Page 5 of 5



  1                                  Ada.Anon@arnoldporter.com
                                     Christian D. Sheehan (pro hac vice)
  2                                  Christian.Sheehan@arnoldporter.com
  3                                  Jaba Tsitsuashvili (Bar No. 309012)
                                     Jaba.Tsitsuashvili@arnoldporter.com
  4                                  Leah J. Harrell (pro hac vice)
  5                                  Leah.Harrell@arnoldporter.com
                                     Neesha Chhina (pro hac vice)
  6                                  Neesha.Chhina@arnoldporter.com
  7                             THTHE PROTECT DEMOCRACY PROJECT, INC.
  8
                                     Stephanie Llanes (pro hac vice)
  9                                  Stephanie.Llanes@protectdemocracy.org
                                     Anne Tindall (pro hac vice)
 10                                  Anne.Tindall@protectdemocracy.org
 11                                  Genevieve Nadeau (pro hac vice)
                                     Genevieve.Nadeau@protectdemocracy.org
 12                                  Ben Berwick (pro hac vice)
 13                                  Ben.Berwick@protectdemocracy.org
 14
                                   Attorneys for Plaintiff Kaji Dousa
 15
 16
                                       By: /s/ Ernest Cordero, Jr.
 17
                                     Robert S. Brewer, Jr.
 18                                  United States Attorney
 19
                                     Ernest Cordero, Jr.
 20                                  Assistant United States Attorney
                                     ernest.cordero@usdoj.gov
 21                                  Michael A. Garabed
 22                                  Assistant United States Attorney
                                     michael.garabed@usdoj.gov
 23
                                   Attorneys for Federal Defendants
 24
 25
 26
 27
 28
